DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters:
IN THE SPECIFICATION:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “torsional bearing surfaces” from claim 56 does not appear to have proper antecedent basis in the specification.
IN THE CLAIMS:
Claim 1, line 10, recites “wherein the first polycrystalline diamond bearing surface” which should be changed to --wherein each of the first polycrystalline diamond bearing surfaces-- because lines 5-6 discloses a plurality of first polycrystalline diamond bearing surfaces.
Claim 15, line 8, recites “wherein the second polycrystalline diamond bearing surface” which should be changed to --wherein each of the second polycrystalline diamond bearing surfaces-- because lines 3-4 discloses a plurality of first polycrystalline diamond bearing surfaces.
Claim 59, line 16, recites “wherein each polycrystalline diamond bearing” which should be changed to --wherein each polycrystalline diamond bearing surface-- to maintain consistent claim terminology.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-12, 14-20, and 49-59 are allowed over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prevost et al. (US 11,054,000 B2), cited by the Applicant in the information disclosure statement, discloses subject matter that reads on the limitations in the current application, but because the current application and Prevost et al. share a similar inventor (Gregory Prevost) the prior art cannot be used in a rejection.  Furthermore, the current application is disclosed as being a Continuation-In-Part of 16/888,079 which is the application number of Prevost et al.  Per MPEP 2133.01 “Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application.” thus the claim limitations in the current application are viewed as being fully supported by the subject matter disclosed in 16/888,079.
Spatz et al. (US 2019/0169935 A1) discloses a drilling apparatus that has a driveline structure that is similar to one or more of the driveline embodiments shown in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656